Title: From Thomas Jefferson to Charles Willson Peale, 6 February 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Feb. 6. 09.
                  
                  I inclose, for the use of my grandson a draught of the bank of the US. here on that at Philadelphia for 56. D. having added to the usual sum 6. Dollars, which I pray him to call & pay to mr Dobson for me, for books lately recieved from him. I begin already to be much occupied in preparing for my departure to those scenes of rural retirement after which my soul is panting. I salute you affectionately
                  
                     Th: Jefferson 
                     
                  
               